DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of April 30, 2021 has been fully considered.  The amendments are effective for overcoming the indefiniteness rejections.  Regarding the prior art, the pending claim scope does not differentiate over the prior art for the reasons set forth below.  The claim mapping and explanations below are also responsive to the filing of April 30, 2021.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–7, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lilley (US 2014/0086565) in view of Bianco (US 4,811,870).
	Regarding claim 1, Lilley discloses a water dispenser (figure 1; annotated figure A), comprising: 

	a support (S) provided within the main body; 
	a rotation guide (RG) provided above the support, 
	a rotator (62) including a liquid discharger (72) provided on one side thereof,
	wherein the liquid discharger (72) is horizontally rotatable from one of the side surfaces of the main body to another one of the side surfaces that is opposite to the one of the side surface, and wherein the liquid discharger protrudes from the side surfaces when horizontally rotating (see figure 3, which shows the discharger rotating from a position which overhangs the left panel to a position overhanging the right side panel).
	Lilley does not appear to specifically show how the rotator is coupled to the rotation guide.  Specifically, Lilley does not disclose a rotation guide rail having a predetermined curvature, and the rotator having a rail accommodation recess spaced apart from a rotation center in a radial direction and coupled to the rotation guide rail.
	Bianco shows that it is known to form the rotation guide of a rotatable spout, having a rail accommodation recess (204) and a rotation guide rail (116) spaced apart from a rotation center (see figure 1, the rotation center is the vertical axis extending through the middle of element 202).  
It would have been obvious to one skilled in the art to provide the rotation guide of the device of Lilley with a guide rail and accommodation recess based on the teaching of Bianco for the purpose of interlocking and supporting the structures with known, simple, e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


    PNG
    media_image1.png
    752
    818
    media_image1.png
    Greyscale

Annotated Figure A

	
	Regarding claims 2 and 6, the bottom portion of the split ring of Bianco constitutes a rotation guide protrusion (column 4, lines 36–44 of Bianco).
.


	Regarding claims 4 and 5, the split ring of Bianco constitutes a curved upper guide bracket and a lower guide bracket (column 4, lines 36–44 of Bianco).

	Regarding claim 7, Lilley and Bianco account for much of the claimed subject matter as set forth above, but do not disclose a second rotation guide rail in the claimed configuration.  It is noted that figure 3 of Lilley shows that the rotator is supported at both the upper and lower face thereof.  It would have been obvious to one skilled in the art to provide the rotation guide rail and accommodation recess discussed above on both the upper and lower face of the rotator (62) of Lilley for the purpose of supporting the rotator at both sides.  

	Regarding claims 15 and 16, the obviousness rationale above accounts for the claimed subject matter substantially.  Bianco discloses a plurality of positioners (224, 222) and a plurality of stop protrusions (138) spaced apart in a circumferential direction.  It would have been obvious to one skilled in the art to provide the device of Lilley as modified with positioners and stop protrusions for the purpose of limiting and controlling the movement of the rotator.  

.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lilley (US 2014/086565) in view of Bianco (US 4,811,870) and further in view of Hatch (US 2010/0072230).  
	Regarding claim 8, Lilley and Bianco account for much of the claimed subject matter as set forth above, but do not disclose that the guide rail has end portions that are open to allow the rotation guide protrusion to be inserted so as to be coupled.  
	Hatch teaches that it is known to form a rotation guide rail with (34) with end portions (42) that define openings to allow the rotation guide (38) to be inserted and coupled. 
It would have been obvious to one skilled in the art to provide the device of Lilley as modified with end portions and openings in the rotation support, based on the disclosure of Hatch, as a routine selection of a known, reliable, and simple configuration for coupling rotating parts of a spout.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lilley (US 2014/086565) in view of Bianco (US 4,811,870) and further in view of Kim (US 2008/0314065).  
Regarding claims 9 and 14, Lilley and Bianco account for much of the claimed subject matter as set forth above, but do not disclose an internal gear and a pinion gear in the claimed configuration.
Kim teaches that it is known to provide a water dispenser with a movable spout that is actuated by an internal gear (132) and a pinion gear (141)(see figures 3 and 5).  
It would have been obvious to one skilled in the art to provide the device of Lilley and Bianco with the gear configuration of Kim for the purpose of allowing the rotator to moved automatically.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Further regarding claim 14 and the claim language that the internal gear is concentric with the guide rail, it would have been obvious to one skilled in the art to provide the internal gear concentric with the rotation axis through the middle of the guide rail for the purpose of moving the rotator without a linear motion, i.e. a camming effect.  Additionally, doing so would have been an obvious design choice in the absence of evidence of criticality.  

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lilley (US 2014/086565) in view of Bianco (US 4,811,870) and further in view of Vassaux (US 2012/0305605).  
	Regarding claim 18, Lilley and Bianco account for much of the claimed subject matter as set forth above, but do not disclose the materials of the various components.  
	Vassaux teaches that it is known to make components of a beverage machine from different components, including polyoxymethylene plastic, thermoplastic, etc. (paragraph 0081).  
	It would have been obvious to one skilled in the art to make the rotation guide protrusion and rotation guide rail of Lilley in view of Bianco from different materials, including any known plastic suitable for beverage devices such as polyoxymethylene and thermoplastic, respectively, based on the teaching of Vassaux, as a routine selection of known suitable materials.

Allowable Subject Matter
	Claims 10-13 and 17 would be allowable if rewritten in independent form.
	Claims 20-22 would be allowable if the rewritten in independent form and the indefiniteness issues set forth above are resolved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799